Citation Nr: 0602834	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-40 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katherine King-Walker







INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This case comes to the Board of Veteran's Appeals (Board) 
from a March 2004 rating decision.  The veteran filed a 
notice of disagreement in March 2004.  The RO issued a 
statement of the case in August 2004, and the veteran 
perfected his appeal in November 2004.  The appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

REMAND

The veteran asserts through written statements (dated 
December 2003 and March 2004) that he suffers from PTSD due 
to his combat experiences while stationed in Vietnam during 
the Vietnam Conflict.  VetCenter records reflect the veteran 
is considered to meet the diagnostic criteria for PTSD.

The veteran asserts, (and service personnel records confirm) 
that he was stationed in Vietnam from October 1966 to 
September 1967.  His May 2004 examination report notes that 
while stationed in Vietnam at the Bien Hoa Air base, the 
veteran was a truck driver with the 15th Engineer Battalion, 
9th Infantry Division.  His service personnel record also 
confirms that he participated in the Vietnam Counter 
Offensive, Phase II Campaign.

Through the veteran's written statements, he asserts that he 
observed a bunker being blown-up by mortar fire, and that it 
was completely destroyed.  Further, in the spring of 1967, or 
a few months before he left Vietnam, he asserts that he 
injured in the knee when his 5-ton truck he was driving 
during an earth moving exercise, ran over a land mine.  The 
explosion blew four wheels off the rear of the truck, 
(knocking his Sergeant off the vehicle), and the veteran was 
forced forward where the starter button penetrated his skin 
(knee); he states that "[he thought he was] dying."  He was 
taken to a field hospital or dispensary for medical care.  As 
a result of his injury, he states that he was awarded a 
Purple Heart.  In another instance, the veteran asserts in a 
December 2003 statement, that he observed his friend on a 
boat that was blown-up into flames.  His friend was killed, 
and it was a shock to him.  He further states that around six 
of his buddies were killed and/or wounded, one while the 
veteran was standing next to him.  He was reportedly under 
constant enemy fire and was in mined areas. During search and 
destroy missions, the veteran states that he saw enemy bodies 
burned by napalm, and dead enemy bodies lying on the 
battlefield before they were buried.

The veteran's Form DD-214 indicates that his MOS was a Heavy 
Vehicle Driver, that he had one year of foreign service, and 
that he received (in relevant part): the Vietnam Service 
Medal with two Bronze Service Stars, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, and the 
Republic of Vietnam Civil Actions Honor Medal.  Service 
personnel records confirm that while in Vietnam from October 
1966 to September 1967,  he was stationed with the 15th 
Engineer Battalion, Company B as a truck driver.  Service 
medical records are negative for medical care regarding a 
knee injury, or any injury during the veteran's tour-of-duty 
in Vietnam.

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incidents with the U.S. Army 
and Joint Services Records Research Center (JSRRC).  
Thereafter, if appropriate, a new VA psychiatric examination 
should be scheduled (as detailed below).

Accordingly, the Board remands this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present when:  
his truck hit the land mine, was cared 
for at the field hospital, observed the 
bunker being destroyed, exposed to enemy 
fire, observed his one friend killed on 
the boat that exploded, or when he 
observed his other friend being shot 
while standing next to him.  Let him know 
that he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to them.  
Request him to provide further details 
about exactly where he was treated after 
the truck accident.  Ask him to provide, 
as specifically as possible, the 
month/year that each of the stressor 
events occurred.

2.  Contact the JSRRC or other 
appropriate organization to obtain any 
operational reports, lesson learned 
documents, or similar record(s) 
chronicling the activities of, and any 
casualties sustained by, the 15th 
Engineer Battalion, Company B, 9th 
Infantry Division for the time period 
identified by the veteran for his 
stressor events, or (if he does not 
provide any such information) from 
October 1966 to September 1967.  (If 
Morning Reports are the only available 
source, and requests for these documents 
must be limited to a 3 month period, and 
the veteran does not specify any time to 
narrow a search, request the reports for 
the period from March 1967 to May 1967.)  
Also, any logical development to verify 
any additional information the veteran 
may provide as a result of this remand 
should be accomplished.   

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?
 
4.  Thereafter, if the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


